Case 6:21-cv-02245-RRS-CBW Document 1 Filed 07/29/21 Page 1 of 8 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION

 WILLIAM LABAUVE                                       CIVIL ACTION NO.: 21-2245

 VERSUS                                                DISTRICT JUDGE

 BROOKSHIRE GROCERY                                    MAGISTRATE JUDGE
 COMPANY
                                                       JURY TRIAL DEMANDED
 ****************************************************************************
                            NOTICE OF REMOVAL

       NOW COMES, Defendant, Brookshire Grocery Company, through undersigned counsel

and pursuant to 28 U.S.C. §§ 1441 and 1446, files this Notice of Removal of the captioned action

now pending in the 15th Judicial District Court for the Parish of Lafayette, State of Louisiana,

Docket No. C-20213554, Section G. In support of its Notice of Removal, Defendant respectfully

represents:

                       COMMENCEMENT AND NATURE OF ACTION

                                                  1.

       On or about July 9, 2021, Plaintiff, William Labauve, initiated a legal action in the 15th

Judicial District Court for the Parish of Lafayette by filing a Petition for Damages styled “William

Labauve versus Brookshire Grocery Company,” bearing docket number C-20213554, Section G,

which state court is within the jurisdiction of the Western District of Louisiana, Lafayette Division.

Brookshire Grocery Company was named as the sole defendant. A copy of Plaintiff’s Petition for

Damages is attached hereto as Exhibit A and incorporated herein by reference.

                                                  2.

       In the Petition, Plaintiff asserted claims based on a slip and fall accident that occurred in

Lafayette Parish, Louisiana, on August 26, 2020. Plaintiff alleged that he was walking in a Super



                                                  1
Case 6:21-cv-02245-RRS-CBW Document 1 Filed 07/29/21 Page 2 of 8 PageID #: 2




1 Foods store owned by Brookshire Grocery Company when “he slipped and fell on melted ice on

the floor near the ice machine.” Plaintiff alleged that he suffered personal injuries as a result of the

accident. Nothing in the Petition indicated that the amount in controversy was in excess (or was

not in excess) of $75,000.

                                                  3.

          Brookshire Grocery Company was served with the Citation and Petition for Damages via

CT Corporation System on July 19, 2021. See Exhibit B. Accordingly, this Notice of Removal is

timely.

                                                  4.

          Prior to the filing of suit, the plaintiff’s counsel issued a settlement offer in excess of

$75,000, exclusive of interest and costs, which indicates the amount in controversy is sufficient

pursuant to 28 U.S.C. § 1332(a).

                          PARTIES AND DIVERSITY OF CITIZENSHIP

                                                  5.

          According to the allegations of the Petition, plaintiff, William Labauve is domiciled in

Iberia Parish, Louisiana. Furthermore, based upon information and belief and the evidence

available to Defendant to date, William Labauve was a domiciliary of Louisiana at the time his

Petition was filed in the 15th Judicial District Court for the Parish of Lafayette, Louisiana, on July

9, 2021.

                                                  6.

          Brookshire Grocery Company is incorporated in the State of Texas with its principal place

of business in Tyler, Texas. Accordingly, defendant Brookshire Grocery Company is a domiciliary

of the State of Texas. See Exhibit C, Affidavit of Verification.




                                                   2
Case 6:21-cv-02245-RRS-CBW Document 1 Filed 07/29/21 Page 3 of 8 PageID #: 3




                                                 7.

       Complete diversity of citizenship exists between Plaintiff, William Labauve, and

Defendant, Brookshire Grocery Company, as is required for original jurisdiction to vest in the

United States District Court for the Western District of Louisiana, pursuant to 28 U.S.C. § 1332.

                                 AMOUNT IN CONTROVERSY

                                                 8.

       Removal of an action from state to federal court on the basis of diversity is proper if the

district court finds, by a preponderance of the evidence, that the amount in controversy exceeds

$75,000.

                                                 9.

       Louisiana prohibits by statute pleading specific monetary amounts of damages in the

context of most civil actions. In paragraph 16 of the Petition, Plaintiff alleges that he suffered

bodily injuries including “[t]ear of lateral and medial meniscus of right knee requiring surgery”

and “[s]train of right quadricep muscle.” In Paragraph 20 of the Petition, Plaintiff alleges that his

damages also include physical pain and suffering (past, present, and future), mental anguish (past,

present, and future), loss of enjoyment of life (past, present and future), disfigurement and

disability, medical expenses (past, present, and future), and “other elements of damages developed

during discovery and/or demonstrated with particularity at the trial of this matter.” Defendant

denies plaintiff’s allegations or that plaintiff is entitled to damages in any amount. However,

Louisiana courts have found general damages awards for similar knee injuries and treatment in

excess of $75,000. See Virginia Hanner vs. Safeco Insurance Company of Oregon, et al., Civil

Action No. 10-41146, Section “C,” 18th Judicial District Court, Parish of West Baton Rouge, State

of Louisiana, April 27, 2016 Judgment (Batiste, J., presiding).




                                                 3
Case 6:21-cv-02245-RRS-CBW Document 1 Filed 07/29/21 Page 4 of 8 PageID #: 4




                                                 10.

       Moreover, prior to filing suit, Plaintiff’s counsel sent a settlement demand well in excess

of $75,000. In the demand, the plaintiff’s counsel represented incurred medical specials exceeding

$18,000 with additional bills not yet received. In the same correspondence, plaintiff’s counsel

identified that plaintiff underwent arthroscopy of his right knee with a meniscectomy. Following

this surgery, plaintiff proceeded with physical therapy and was continuing to treat as of the

correspondence dated January 25, 2021. The January 25, 2021, correspondence from plaintiff’s

counsel contained settlement negotiations and included medical records of the plaintiff. These

documents are not attached as exhibits due to confidentiality, and copies can be provided to the

Court upon request for in camera review. Although defendant denies plaintiff’s allegations and

claims, “the settlement letter is valuable evidence to indicate the amount in controversy at the time

of removal.” Fairchild v. State Farm Mut. Auto. Ins. Co., 907 F. Supp. 969, 971 (M.D. La. 1995).

                                   REMOVAL PROCEDURES

                                                 11.

       Because complete diversity exists between the parties herein, and because the amount in

controversy exceeds the jurisdictional amount required by 28 U.S.C. § 1332, the United States

District Court for the Western District of Louisiana is vested with original jurisdiction over this

action pursuant to 28 U.S.C. § 1442, et seq.

                                                 12.

       Pursuant to 28 U.S.C. § 1441 and Local Rule 77.3, removal is proper to the United States

District Court for the Western District of Louisiana, Lafayette Division as the district court of the

United States for the district and division embracing the place where this action is pending: the

15th Judicial District Court for the Parish of Lafayette, State of Louisiana.




                                                  4
Case 6:21-cv-02245-RRS-CBW Document 1 Filed 07/29/21 Page 5 of 8 PageID #: 5




                                                  13.

       Brookshire Grocery Company is the sole defendant named in this matter. Accordingly,

there is no requirement to obtain the consent of any other defendants to removal.

                                                  14.

       This Notice of Removal is filed within thirty days of the date of service of the Citation and

Petition for Damages. See 28 U.S.C. § 1446(b)(3) and (c)(3)(A).

                                                  15.

       A copy of this Notice of Removal is being served upon all counsel of record, and Defendant

will file a copy of this Notice with the Clerk of Court for the 15th Judicial District for the Parish of

Lafayette, State of Louisiana. A copy of the State Court Written Notice of Removal is attached

hereto and made a part hereof as Exhibit D.

                                                  16.

       A copy of the entire state court record is being requested and will be filed with this Court

pursuant to 28 U.S.C. §1447(b).

                                                  17.

       Defendant is entitled to and requests a trial by jury on all issues.

       WHEREFORE, notice is hereby given that this action is removed from the 15th Judicial

District Court for the Parish of Lafayette to the United States District Court for the Western District

of Louisiana, Lafayette Division.




                                                   5
Case 6:21-cv-02245-RRS-CBW Document 1 Filed 07/29/21 Page 6 of 8 PageID #: 6




           Dated this 29th day of July, 2021.

                                         Respectfully submitted,

                                         FAIRCLOTH MELTON SOBEL & BASH, LLC

                                         By:    /s/ Laura Beth Matthews
                                                 Laura Beth Matthews (LA #33862) (T.A.)
                                                 lmatthews@fairclothlaw.com
                                                 Lottie L. Bash (LA #26186)
                                                 lbash@fairclothlaw.com
                                                 Franklin “Drew” Hoffmann (LA #35824)
                                                 dhoffmann@fairclothlaw.com
                                                 Christopher Chesne (LA #38696)
                                                 cchesne@fairclothlaw.com
                                                 105 Yorktown Drive
                                                 Alexandria, LA 71303
                                                 Phone: (318) 619-7755
                                                 Fax: (318) 619-7744

                                         ATTORNEYS FOR DEFENDANT,
                                         BROOKSHIRE GROCERY COMPANY




                                            6
Case 6:21-cv-02245-RRS-CBW Document 1 Filed 07/29/21 Page 7 of 8 PageID #: 7




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION

 WILLIAM LABAUVE                                      CIVIL ACTION NO.: 21-2245

 VERSUS                                               DISTRICT JUDGE

 BROOKSHIRE GROCERY                                   MAGISTRATE JUDGE
 COMPANY
                                                      JURY TRIAL DEMANDED
******************************************************************************
          CERTIFICATION OF COMPLIANCE WITH 28 U.S.C. § 1446(d)

       I hereby certify that a copy of the foregoing Notice of Removal has been placed in the

United States Mail, with proper and sufficient postage affixed, addressed to:

       William Labauve
       Through his attorneys of record:
       Matthew R. Reed
       Gordan McKernan Injury Attorneys
       2505 Verot School Road
       Lafayette, LA 70508

       I hereby further certify that a copy of the foregoing Notice of Removal has also been placed

in the United States Mail, with proper and sufficient postage affixed, addressed to:

       Clerk of Court
       Parish of Lafayette
       15th Judicial District
       P.O. Box 2009
       Lafayette, LA 70502

for filing in the record in the state court action entitled: “William Labauve vs. Brookshire Grocery

Company,” bearing docket number C-20213554, Section G, on the docket of the 15th Judicial

District Court for the Parish of Lafayette, State of Louisiana.

       Dated this 29th day of July, 2021.




                                                 1
Case 6:21-cv-02245-RRS-CBW Document 1 Filed 07/29/21 Page 8 of 8 PageID #: 8




                                   Respectfully submitted,

                                   FAIRCLOTH MELTON SOBEL & BASH, LLC

                                   By:    /s/ Laura Beth Matthews
                                           Laura Beth Matthews (LA #33862) (T.A.)
                                           lmatthews@fairclothlaw.com
                                           Lottie L. Bash (LA #26186)
                                           lbash@fairclothlaw.com
                                           Franklin “Drew” Hoffmann (LA #35824)
                                           dhoffmann@fairclothlaw.com
                                           Christopher Chesne (LA #38696)
                                           cchesne@fairclothlaw.com
                                           105 Yorktown Drive
                                           Alexandria, LA 71303
                                           Phone: (318) 619-7755
                                           Fax: (318) 619-7744

                                   ATTORNEYS FOR DEFENDANT,
                                   BROOKSHIRE GROCERY COMPANY




                                      2
